In an action to recover damages for extortion, order of the Appellate Term affirming a judgment of the Municipal Court of the City of New York, Third District, Borough of Brooklyn, dismissing plaintiff’s complaint as failing to state a cause of action, reversed upon the law, judgment of the Municipal Court reversed, and a new trial ordered, with costs to the appellant to abide the event. In our opinion, the complaint states a cause of action against the defendants for inducing plaintiff to return or pay to them or some of them a part *609of his wages agreed upon at the time of his employment, by threats that, unless he did so, he would be discharged. At the time of these threats he had earned and had been paid his weekly wages and there was no agreement made, at the time of his employment, that he would return any part of his wages to the defendants. In this respect, the case at bar is distinguishable from People v. Cuddihy (151 Misc. 318). Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.